          Case 1:20-cv-05349-VSB Document 15 Filed 07/13/20 Page 1 of 2




                                                                                      July 13, 2020

BY ECF

The Honorable Vernon S. Broderick
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Foley Square, Room 415
New York, NY 10007

       RE: Plaintiff’s request for a status conference in State of New York v. Department of
              Homeland Security, et al., No. 20 Civ. 5349 (VSB)

Dear Judge Broderick,

        Pursuant to Rule 1(A) of the Court’s Individual Rules & Practices in Civil Cases,
Plaintiff files this letter to request that a status conference be held on Tuesday, July 14, 2020.

        On Monday, July 13, 2020, Plaintiff commenced this action (ECF No. 1) and filed a
motion for a temporary restraining order (ECF No. 4) seeking to enjoin Defendants’
implementation of ICE’s Broadcast Message: COVID-19 and Fall 2020 (July 6, 2020) (“the
Directive”). The same day, Plaintiff transmitted the complaint and motion for a temporary
restraining order via electronic mail to Defendants’ counsel.

       Plaintiff requests a status conference so this Court may order a briefing schedule and/or
interim resolution regarding Plaintiff’s motion for a temporary restraining order because the
Directive requires that Plaintiff and its educational institutions meet certain obligations by
Wednesday, July 15, 2020. As such, Plaintiff submits that urgent action is needed.


                                               Respectfully submitted,


                                               LETITIA JAMES
                                               Attorney General of the State of New York

                                               Matthew Colangelo
                                                Chief Counsel for Federal Initiatives

                                               Elena Goldstein
                                                 Deputy Chief, Civil Rights Bureau

                                               By: /s/ Morenike Fajana
                                               Morenike Fajana, Special Counsel
                                               Steven C. Wu, Deputy Solicitor General
                                               Carolyn Fast, Special Counsel
         Case 1:20-cv-05349-VSB Document 15 Filed 07/13/20 Page 2 of 2




                                    Joel Marrero, Assistant Attorney General
                                    (pro hac vice forthcoming)
                                    Daniela Nogueira, Assistant Attorney General
                                    Office of the New York Attorney General
                                    28 Liberty Street
                                    New York, NY 10005
                                    Phone: (212) 416-6134
                                    Morenike.Fajana@ag.ny.gov

                                    Attorneys for the State of New York


cc: (by email)
Jeff Oestericher
Assistant United States Attorney
Attorneys for the Defendants
